PER CURIAM.
The records on appeal, together with briefs and argument of counsel, have been carefully reviewed and considered. The decree appealed from adjudged that Appellant’s written contract with Appellee effectively waived Appellant’s right to file a lien under the provisions of Section 84.26, Florida Statutes, 1961, F.S.A. Such waiver is a valid and effective provision in the contract between the parties. See Jowein, Inc. v. Sudy Realty Corp. of Florida, et al., Fla., 73 So.2d 227.
The decree appealed from is affirmed.
SMITH, C. J., WHITE, J., and MELVIN, WOODROW, Associate Judge, concur.